Citation Nr: 9924065	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-19 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
right inguinal hernia, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for genital warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1963 to 
September 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the appellant was awarded an increased 
evaluation for his service-connected postoperative right 
inguinal hernia, from zero to 10 percent disabling by an 
August 1998 rating decision.  Because he continues to 
disagree with the current rating assigned, the claim of an 
increased rating above 10 percent for this disability remains 
at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim remains in controversy where less than the maximum 
available benefits is awarded).

The appellant's claim of entitlement to an increased 
evaluation for postoperative right inguinal hernia will be 
addressed in the REMAND portion of this decision.


FINDING OF FACT

The appellant has presented no medical evidence of a nexus 
between any incident of service and treatment for venereal 
warts or hepatitis B virus lesions, claimed as genital warts, 
treated in November 1995.


CONCLUSION OF LAW

The claim for service connection for genital warts is not 
well grounded and there is no further statutory duty to 
assist the appellant in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records indicate that in July 1966 the 
appellant was treated for gonorrhea.

On November 1, 1966, the appellant was treated for small 
lesions behind the glans on the foreskin of his penis.  The 
examiner noted that the lesions might represent early 
venereal warts but that he could not be sure.  The examiner 
noted that the lesions were slightly inflamed.  The appellant 
was scheduled to return to the clinic in one week.

At the appellant's next appointment, the date of which is 
illegible, the examiner noted that the lesions on the 
appellant's penis had resolved.

In March 1967 the appellant was treated for papilloma in the 
incisional scar of his right inguinal hernia.  The papilloma 
were excised.  On pathological examination, the tissue was 
diagnosed as molluscum contagiosum.  The appellant healed 
well.

At the appellant's September 1967 separation examination, the 
examiner noted that the appellant had had gonorrhea in 1966 
in Vietnam, which had been treated with penicillin and had 
resulted in no complications or sequelae.  The examiner noted 
that the appellant had a right inguinal hernia scar, which 
was well-healed and had no sequelae [WHNS].  The appellant's 
skin and lymphatic system and his genitourinary system were 
evaluated as normal.

Private medical records indicate that in November 1995 Satish 
Karnik, M.D., performed on the appellant a circumcision and 
laser fulguration of penile lesions.  Dr. Karnik noted that 
most of the appellant's HBV lesions were on the foreskin, 
which had been chronically irritated and subject to posthitis 
and that the appellant had been developing balanitis from 
this.  Dr. Karnik diagnosed severe phimosis and posthitis 
along with multiple venereal warts, hepatitis B virus [HBV] 
lesions.

In an April 1998 statement, the appellant stated that in 
November 1966 he was diagnosed with early venereal warts.  He 
stated that he was given pHisoHex(tm) cleanser and an ointment 
to apply three times per day to each wart on his penis.  He 
added that the doctor told him that the warts could return 
twenty years later.

In an October 1998 statement, the appellant stated that in 
November 1966 he was told by the doctor that he had venereal 
warts.  The appellant added that he was provided with 
ointment to apply three times per day to the warts.  

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  "A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection may also be granted on a 
secondary basis and for certain enumerated disabilities on a 
presumptive basis, see 38 C.F.R. §§ 3.307, 3.309 and 3.310, 
or alternatively, with respect to any disease, if all the 
evidence establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

As indicated above, competent medical evidence establishing a 
nexus, or link, between the conditions treated or diagnosed 
after service and those noted in service, is required to 
support a well-grounded claim for service connection.  
Whether certain symptoms can be said with any degree of 
medical certainty to be early manifestations of a disorder 
first diagnosed years later is a medical question requiring 
medical evidence for its resolution.  See Espiritu, 2 Vet. 
App. at 494-95.  In this case, there is no competent medical 
evidence linking the penile lesions treated in November 1995 
to the penile lesions treated in November 1967 or any other 
event or etiology in service.

The appellant has stated that in November 1967, a physician 
told him that he had venereal warts and that they could recur 
twenty years later.  Although the original statement was made 
by a doctor, the present statement is the appellant's 
assertion and, as such, is insufficient to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
("[T]he connection between what a physician said and a 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities is simply too attenuated 
and inherently unreliable to constitute 'medical' 
evidence.").

In view of the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection well grounded for genital warts.  
Caluza, 7 Vet. App. 498.  The appellant's contentions have 
been carefully considered; however, this evidence alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the existence of a disability and a relationship 
between that disability and his service.  Espiritu, 2 Vet. 
App. 492.  The appellant believes that genital warts were 
incurred during service; however, he lacks the medical 
expertise to enter an opinion regarding a causal relationship 
between his disability and any claimed in-service onset.  See 
id. at 494-95.  His assertions of medical causation alone are 
not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 
5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  On the basis of 
the above findings, the Board can identify no basis in the 
record that would make the appellant's claim plausible or 
possible.  38 U.S.C.A. § 5107(a) (West 1991); see Grottveit, 
5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-11; Murphy, 1 
Vet. App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claims, including the duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette, 8 Vet. 
App. 69 (1995).  Here, VARO fulfilled its obligation under 
section 5103(a) in the statement of the case issued in 
November 1998.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under section 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence).


ORDER

Entitlement to service connected for genital warts is denied.


REMAND

At a June 1998 VA examination, the examiner stated that the 
appellant had a small, recurrent right inguinal hernia.  The 
examiner did not note whether the appellant's hernia was well 
supported by a truss or belt or whether the hernia was 
readily reducible.

Under Diagnostic Code 7338 for inguinal hernia, a 10 percent 
rating is assigned for a postoperative recurrent inguinal 
hernia that is well supported by a truss or belt and is 
readily reducible.  38 C.F.R. § 4.114, Diagnostic Code 7338 
(1998).  A 30 percent rating is assigned for a small, 
postoperative recurrent inguinal hernia, which is not well 
supported by a truss or not readily reducible, or for an 
unoperated irremediable hernia, which is not well supported 
by a truss or not readily reducible.  Id. 

Further, at the June 1998 VA examination, the examiner did 
not note whether the appellant's scar was poorly nourished, 
ulcerated, tender, or painful or whether it limited the 
function of any body part.

A scar is to be rated as separate and distinct from the 
underlying pathology of which the scar is the product.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Diagnostic Code 
7803 provides a 10 percent evaluation for scars that are 
poorly nourished with repeated ulceration.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (1998).  Under Diagnostic Code 
7804, a 10 percent evaluation is warranted for superficial 
scars that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).  Under 
Diagnostic Code 7805, scars are to be rated on the limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1998).

When an examination report does not contain the requisite 
details, the examination must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (1998).

Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for his right 
inguinal hernia since March 1998.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The appellant should be afforded a VA 
examination to assess the severity of his 
service-connected postoperative right 
inguinal hernia.  The claims folder and a 
copy of this REMAND should be made 
available to the examiner prior to the 
examination.  The examiner should note 
specifically whether the appellant's 
hernia is well supported by a truss or 
belt and whether the hernia is readily 
reducible.  The examiner should note also 
whether the appellant's herniorrhaphy 
scar is poorly nourished, ulcerated, 
tender, or painful or whether it limits 
the function of any body part.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

